Proceeding pursuant to CPLR article 78 to review a determination of the respondent board of education which, after a hearing, terminated petitioner’s employment. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The notice of charges sufficiently apprised petitioner of the charges against him so as to enable him to adequately prepare and present a defense (see Matter of Fitzgerald v Libous, 56 AD2d 981, affd 44 NY2d 660). The board’s determination as to petitioner’s incompetence is supported by substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). Furthermore, the penalty imposed (termination of employment) was not so disproportionate to the offenses as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Hopkins, J. P., Titone, Lazer and Cohalan, JJ., concur.